DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 9/6/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 3-5, 8, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wong Tak Sing et al (WO 2012/100099 A3) as evidenced by Joshi-Imre et al (Direct-Write Ion Beam Lithography, 2014).
	Wong teaches a diamond or sapphire roughened surface comprising raised structures formed on an outer surface of a facet of a solid state material (e.g., diamond) (para 11, 152, 157). Wong further teaches the raised structures may be formed by ion-beam lithography (para 157). 
Joshi-Imre teaches that the use of ion-beam lithography would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of ion-beam implantation that causes a material to expand in volume (abstract, §2, §5.2); e.g., “the capability of easily creating three-dimensional patterns and shaping objects by milling and deposition is probably the most recognized feature of ion beam lithography (IBL) and micromachining” (abstract); “[b]ecause primary ions get stopped and embedded below the surface of the target material, ion implantation-based applications are possible” (§2, page 2); “[i]on implantation into single crystal diamond causes defects by breaking sp3 bonds, which leads to amorphization in the implanted volume (§5.2, page 15).
This matches the process by which the product of the instant claims is formed (page 3 of instant specification); wherein Wong also suggests the structure and composition of the instant claims (para 11, 152, 157).
Therefore, the structure of Wong as evidenced by Joshi-Imre would have resulted in a precious stone formed from a solid state material that has a density and a volume, comprising a body having a first density and a first volume, formed of solid state material with a first crystal lattice structure, and including; an outer surface and a polished facet; at least one protrusion formed on the outer surface; a local region of the body adjacent the at least one protrusion; and wherein the at least one protrusion extends outwardly from the outer surface and has a second crystal lattice structure that is expanded compared to the first crystal lattice structure; and wherein the local region has a second density and second volume that are lower and larger, respectively, than the first density and volume; wherein the at least one protrusion forms an identifiable mark or pattern.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Wong teaches the roughened surface comprises raised features having at least one dimension of the scale of nanometers to micrometers; and the roughened surface may have a periodic array of surface protrusions (e.g., posts, peaks, etc.) or any random patterns or roughness; wherein some embodiments, the size scale of the features producing a roughened surface ranges from 10 nm to 100 μm with geometries ranging from regular posts/open-grid structures to randomly oriented spiky structures; wherein the raised structures can be raised posts of a variety of cross-sections, including, but not limited to, circles, ellipses, or polygons (such as triangles, squares, pentagons, hexagons, octagons, and the like), forming cylindrical, pyramidal, conical or prismatic columns; the raised structures may also spell words (e.g., “HARVARD” or an identifiable mark or pattern) that can be obscured from viewing (para 11, 156, 349).
Therefore, Wong would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein said protrusion has an average width in the nanometer or micrometer order of magnitude, and an average height in the nanometer or micrometer order of magnitude; wherein said one or more protrusions is provided so as to form an identifiable mark or pattern; wherein the identifiable mark is in a form of a single or array of dot, pillar, dome, hemisphere, line, irregular shape, symmetric or asymmetric shape wherein the identifiable mark may be provided as a periodic line array, hole/dot array, circular array, spiral array, fractal array or multiple periods array; wherein the identifiable mark is provided as a continuous protruded shape to form arbitrary patterns; wherein a plurality of protrusions are formed and are nanometer sized so as to provide an information mark invisible to the naked eye due to Rayleigh Criterion in optical limit; wherein said one or more protrusions forms an identifiable security mark. Furthermore, it would have been obvious to one of ordinary skill in the art to adjust or design the pattern based on a matter of design choice.
The limitation polished of the instant claim is a product by process limitation and does not determine the patentability of the product, unless the process results in a product that is structurally distinct from the prior art. The process of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claim product differs in kind from those of the prior art (MPEP § 2113). No difference can be discerned between the product that results from the process steps recited in the instant claims and the product of Wong. Furthermore, Wong teaches the surface could be etched or abrasive blasted (para 157) which would have either suggested or rendered obvious that of a polished surface to one of ordinary skill in the art at the time of invention.
Wong teaches a Scanning Electron Microscope (SEM) may be used to identify the marking system (para 146) which would have suggested or otherwise rendered obvious wherein said protrusions are arranged in a periodic array viewable by specified lighting conditions and by a camera equipped microscope in the visible and invisible light range.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as obvious over Wong Tak Sing et al (WO 2012/100099 A3) as evidenced by Joshi-Imre et al (Direct-Write Ion Beam Lithography, 2014).
It would have been obvious to one of ordinary skill in the art at the time of invention to adjust the distance from the outer surface of said solid state material to a region of irradiated inert gas accumulation below the outer surface to optimize the structure of the raised surfaces or structures.

Response to Arguments
The Affidavit under 37 CFR 1.132 filed 2/6/18 is insufficient to overcome the rejection of claim(s) 3-5, 8, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wong Tak Sing et al (WO 2012/100099 A3) as evidenced by Joshi-Imre et al (Direct-Write Ion Beam Lithography, 2014) as set forth in the last Office Action because: the Affidavit fails to consider the totality of the teachings of both references.
The Examiner notes that the Affidavit under 37 CFR 1.132 filed 2/16/18 is given by Koon Chung Hui, a named inventor on the instant application. The Examiner makes note of this to establish the direct interest of the expert of the opinion in this case, In assessing the probative value of an expert opinion, the Examiner must consider the nature of the matter sought to be established (see former paragraph), the strength of any opposing evidence, the interest of the expert in the outcome of the case (see instant paragraph), and the presence or absence of factual support for the expert's opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281,227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986). The strength of any opposing evidence and the presence or absence of factual support for the expert's opinion are considered by the Examiner in response to the assertions set forth by the Declaration in the following paragraphs.
As for the strength of opposing evidence and the presence or absence of factual support, it appears the Affidavit is offering that of an opinion with little in the way of actual evidence. The Examiner will address contentions in the Affidavit below.
The Affidavit contends that none of the processes (i.e., ablative) in the prior art of record could produce the precious stone with the surface features of the instant claims, but does not distinguish how the process of making the precious stone with the surface features of the instant claims is different that the processes suggested by the prior art of record. 
The Affidavit fails to consider everything suggested by the prior art. The prior art suggests processes other than ablative. 
	Wong teaches a diamond or sapphire roughened surface comprising raised structures formed on an outer surface of a facet of a solid state material (e.g., diamond) (para 11, 152, 157). Wong further teaches the raised structures may be formed by ion-beam lithography (para 157). 
Joshi-Imre teaches that the use of ion-beam lithography would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of ion-beam implantation that causes a material to expand in volume (abstract, §2, §5.2); e.g., “the capability of easily creating three-dimensional patterns and shaping objects by milling and deposition is probably the most recognized feature of ion beam lithography (IBL) and micromachining” (abstract); “[b]ecause primary ions get stopped and embedded below the surface of the target material, ion implantation-based applications are possible” (§2, page 2); “[i]on implantation into single crystal diamond causes defects by breaking sp3 bonds, which leads to amorphization in the implanted volume (§5.2, page 15).
This matches the process by which the product of the instant claims is formed, e.g. “wherein irradiated focused inert gas ions cause expansive strain within the solid state crystal lattice of the solid state material below said outer surface at a pressure so as to induce expansion of solid state crystal lattice, and form a protrusion on the outer surface of the polished facet of said solid state material” (page 3 of instant specification). In addition, Wong also suggests the structure and composition of the instant claims (para 11, 152, 157).
Therefore, the structure of Wong as evidenced by Joshi-Imre would have resulted in a precious stone formed from a solid state material that has a density and a volume, comprising a body having a first density and a first volume, formed of solid state material with a first crystal lattice structure, and including; an outer surface and a polished facet; at least one protrusion formed on the outer surface; a local region of the body adjacent the at least one protrusion; and wherein the at least one protrusion extends outwardly from the outer surface and has a second crystal lattice structure that is expanded compared to the first crystal lattice structure; and wherein the local region has a second density and second volume that are lower and larger, respectively, than the first density and volume; wherein the at least one protrusion forms an identifiable mark or pattern.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.



Applicant's arguments filed 9/6/22 have been fully considered but they are not persuasive.
Applicant contends that none of the processes (i.e., ablative) in the prior art of record could produce the precious stone with the surface features of the instant claims, but does not distinguish how the process of making the precious stone with the surface features of the instant claims is different that the processes suggested by the prior art of record.  However, Applicant fails to consider everything suggested by the prior art. The prior art suggests processes other than ablative. 
	Wong teaches a diamond or sapphire roughened surface comprising raised structures formed on an outer surface of a facet of a solid state material (e.g., diamond) (para 11, 152, 157). Wong further teaches the raised structures may be formed by ion-beam lithography (para 157). 
Joshi-Imre teaches that the use of ion-beam lithography would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of ion-beam implantation that causes a material to expand in volume (abstract, §2, §5.2); e.g., “the capability of easily creating three-dimensional patterns and shaping objects by milling and deposition is probably the most recognized feature of ion beam lithography (IBL) and micromachining” (abstract); “[b]ecause primary ions get stopped and embedded below the surface of the target material, ion implantation-based applications are possible” (§2, page 2); “[i]on implantation into single crystal diamond causes defects by breaking sp3 bonds, which leads to amorphization in the implanted volume (§5.2, page 15).
This matches the process by which the product of the instant claims is formed, e.g. “wherein irradiated focused inert gas ions cause expansive strain within the solid state crystal lattice of the solid state material below said outer surface at a pressure so as to induce expansion of solid state crystal lattice, and form a protrusion on the outer surface of the polished facet of said solid state material” (page 3 of instant specification). In addition, Wong also suggests the structure and composition of the instant claims (para 11, 152, 157).
Therefore, the structure of Wong as evidenced by Joshi-Imre would have resulted in a precious stone formed from a solid state material that has a density and a volume, comprising a body having a first density and a first volume, formed of solid state material with a first crystal lattice structure, and including; an outer surface and a polished facet; at least one protrusion formed on the outer surface; a local region of the body adjacent the at least one protrusion; and wherein the at least one protrusion extends outwardly from the outer surface and has a second crystal lattice structure that is expanded compared to the first crystal lattice structure; and wherein the local region has a second density and second volume that are lower and larger, respectively, than the first density and volume; wherein the at least one protrusion forms an identifiable mark or pattern.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783